Title: To Thomas Jefferson from William C. C. Claiborne, with Jefferson’s Note, 29 May 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            New Orleans 29 May 1804
          
          Since my last letter I have understood, that a half section of vacant land might probably be located adjacent to this City, and immediately bordering on the Canal of Carondelet. This land lies low and is often covered with water, but I learn it might easily be reclaimed, and there can be no question but it will soon become valuable.
          The public property in New-Orleans is considerable, and would command lucrative sales; but I hope Congress may deem it expedient to present the City with all the unimproved lots belonging to the United States.—They are well calculated for Public Walks, and to appropriate them as such, would not only beautify the City, but contribute greatly to the health and comfort of the inhabitants.—
          It may also be a matter of consideration, whether it may not be advisable to present to the City, for the benefit of a Free school certain improved lots belonging to the United States; and perhaps it may be proper to appropriate to the same object such public buildings and lots (not of immediate use to the United States) as may be found in the different districts.—
          I am Sorry to inform you that the citizens here, continue dissatisfied on the Subject of the Slave trade, and I find that many natives of the United States who have emigrated and some of the old Settlers of Louisiana are by no means pleased with the Government, which Congress has prescribed for them.
          The governing of distant territories has hitherto been an arduous task, and I fear Louisiana will not form an exception.—A State of dependance naturally leads to discontent, and some will be manifested here.—As soon therefore, as the State of Society would permit the change, I should like to see the Representative System in its fullest latitude extended to this Territory: but I shall always think that Congress acted wisely in not immediately confering on these people the privilege of Self-government: a privilege which in a few years would most probably be used with propriety; but at this time, I doubt much whether it would not prove a misfortune to Louisiana.—Some few months ago I have heard certain politicians contend that so far from a Representative System, nothing but a Military Government would do for the Louisianians. To this doctrine I never could consent, nor did I ever hear a good reason in support of such opinions; but these same politicians believing now, that the people would be better pleased with the power of electing their Council, join in censuring the act of Congress.—Such duplicity or inconsistency may answer temporary purposes, and may possibly secure a momentary share of popular applause, but it is impossible that those who practise it, can in the end be benefited.
          I do not know whether the Characters to compose the Legislative Council have yet been selected,—but should a selection not have been made, I pray the liberty to mention three or four gentlemen who I am persuaded would discharge with fidelity any confidence which may be reposed in them.—The gentlemen I allude to, are, Mr. Julien Poydrass of Point Coupé, Bellechasse Deville Degoutier of the 1st. German Coast, Benjamin Morgan and John Watkins of New-Orleans.—
          Mr. Poydrass is a wealthy man, of honest reputation, good information, and understands the English language.—Bellechasse, is at present Colonel Commandant of the Militia, and is unquestionably the most popular man in lower Louisiana. Mr. Morgan is a merchant of this City formerly of Philadelphia, a man of business and great integrity; and with respect to Doctor Watkins I can only add that, the Opinion I gave of him in a former letter which I had the honor to address you, remains unaltered.
          I have the pleasure to inform you, that the most perfect good order prevails in this City and as far as I can learn throughout the Territory.—The Louisianians or rather the natives of Louisiana, are a pacific, amiable people, much attached to their country and to peace and good order; but many adventurers who are daily coming into the Territory from every quarter, possess revolutionary principles, and restless, turbulent dispositions;—These men will for some years give trouble more or less to the local Government, and will unquestionably excite some partial discontents, for although the Louisianians are by nature as amiable a people as I ever lived among, yet for the want of general information they are uncommonly credulous, and a few designing, intrigueing men may easily excite some inquietude in the public mind. 
          With Sentiments the most respectful, I have the honor to Subscribe myself your faithful friend.
          
            William C. C. Claiborne 
          
          
            [Note by TJ:]
            he cannot have recieved my lre of Apr. 17.
          
        